Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-2, and 5-11 is indicated because the prior art of record does not show or suggest the controller is configured, in a coexistence mode in a plurality of temporally spaced-apart time windows, to temporarily reduce the power level specified to the power supply unit for the operation of the magnetron in order to reduce or prevent disturbance of communication in a wireless network using beacon frames by the microwaves generated by the magnetron, the controller being configured, in the coexistence mode, to randomly lengthen or shorten the temporally spaced-apart time windows or time periods between the time windows as recited in claims 1-2, 5-7; and controlling the power level for the operation of the magnetron by the controller of the household appliance, by temporarily reducing, in the coexistence mode of the controller, the power level for the operation of the magnetron in a manner that reduces or prevents disturbance of the communication in the wireless network using beacon frames by the microwaves generated by the magnetron as a temporary reduction in power, the temporary reduction in power being carried out by reducing the power level for the operation of the magnetron during the plurality of temporally spaced-apart time windows, the temporally spaced-apart time windows or time periods between the time windows being lengthened or shortened at random as recited in claims 8-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 8, 2022